DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “PMVEMA” in line 1 without any corresponding definition for the acronym, thus rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (2009/0157024).
As per claim 1, Song discloses an indicating panel for an incontinence product (a lateral flow assay device 120 for determining the ionic strength of urine incorporated into incontinence articles 101; abstract; figures 1, 2; paragraphs [0070], [0082]), comprising: a porous sheet that is impregnated with a first indicator (liquid permeable cover surrounding (impregnated) assay device 120 (i.e. inner and outer porous sheets) where assay device 120 includes chromatographic medium 23 containing PMVEMA (first indicator); figures 1, 2; paragraphs [0025], [0080}-[0082], (0085) that is selected to respond to a target analyte by creating a detectable response (lateral flow assay device 120 for determining the ionic strength of urine (respond to target analyte) includes chromatographic (detectable response) PMVEMA (first indicator); figures 1, 2; paragraphs [0018]-[0019], [0080]-[0083}, [0085]); and a polymeric mordant that is selected to stabilize indicators that generate detectable responses (liquid permeable cover surrounding (impregnated) lateral flow assay device 120 comprising a polymeric anchoring compound (mordant) that links the pH indicator to the surface of the chormoatographic medium; figures 1,2; paragraphs [0040], [0080]-[0082]), wherein the polymeric mordant has been stabilized with respect to both basic and thermal degradation (the crosslinked network containing the pH indicator and polymeric anchoring compound uses thermal initiation and thermal processes (thermal 
As per claim 2, Song discloses the indicating panel of claim 1, and Song further discloses wherein the polymeric mordant has been stabilized with respect to cross-reactivity with the first indicator (the polymeric anchoring compound (mordant) can be crosslinked (cross-reactivity) with the pH Indicator and chromoatographic medium (tirst indicator); paragraphs [0036]-[0041]). 
As per claim 3, Song discloses the indicating panel of claim 1, and Song further discloses wherein the first indicator is a colorimetric indicator (lateral flow assay device 120 includes a chromatographic medium comprising PMVEMA (colorimetric indicator); figures 1, 2; paragraphs (0023]-[0025], [0085]-(0087)). 
As per claim 4, Song discloses the indicating panel of claim 1, and Song further discloses wherein the porous sheet further includes a second indicator (liquid permeable cover surrounding (impregnated) assay device 120 (i.e. inner and outer porous sheets) where assay device 120 includes chromatographic medium 23 containing PMVEMA (first indicator) and bromothymol blue (second indicator); figures 1, 2; paragraphs [0025], [(0080}-[0082), [0085]), wherein the second indicator is selected to respond to the detectable response of the first indicator by generating a second detectable response (lateral flow assay device 120 includes chromatographic (detectable.response) bromothymol blue with presence of PMVEMA,; figures 1, 2; paragraphs [0080], {0083], [0085]). 
As per claim 5, Song discloses the indicating panel of claim 4, and Song further discloses wherein the second indicator is a colorimetric indicator (lateral flow assay 
As per claim 6, Song discloses the indicating panel of claim 4, and Song further discloses wherein at least one of the first indicator and second indicator is a pH indicator (chromatographic bromothymol blue (pH indicator); figures 1, 2; paragraphs [0045], [0080], [0083], [0085]). 
As per claim 7, Song discloses the indicating panel of claim 4, and Song further discloses wherein at least one of the first indicator and second indicator is a metal ion indicator (PMVEMA (metal ion indicator); figures 1, 2; paragraphs [0068], [0080], [0083], [0085]).
As per claim 8, Song discloses the indicating panel of claim 1, and Song further discloses wherein the first indicator is PMVEMA (PMVEMA; figures 1, 2; paragraphs [0080], [0083], [0085]).
As per claim 9, Song discloses the indicating panel of claim 8, and Song further discloses wherein the second indicator is a pH indicator (chromatographic bromothymol blue (pH indicator); figures 1, 2; paragraphs [0045], [0080], [0083], [0085]). 
As per claim 10, Song discloses the indicating panel of claim 1, and Song further discloses wherein the polymeric_mordant is derivatized by a plurality of quaternary ammonium functional groups; and wherein each proton beta to each quaternary ammonium functional group is replaced by a lower alkyl having 1-6 carbons (when cation concentration increases, the dissociation constant of a:carboxylic acid-based weak acid increases to release more protons to increase the acidity of the solution; substitution of a functional group can occur, wherein the group can include halogen 
As per claim 11, Song discloses an indicating incontinence product (a lateral flow assay device 120 for determining the ionic strength of urine incorporated into incontinence articles 101; abstract; figures 1, 2; paragraphs [0070], (0082]), comprising: an absorbent core (diaper 101 comprises an absorbent core 103; figures 1, 2; paragraph [0071]); a porous inner sheet, adjacent to the absorbent core; that is impregnated with a first indicator, a second indicator, and a polymeric mordant (liquid permeable cover surrounding (impregnated) assay device 120 (i.e. inner and outer porous sheets) where assay device 120 includes chromatographic medium 23 containing PMVEMA (first indicator), wherein the assay device and permeable cover are located adjacent the absorbent core 103; assay device 120 includes chromatographic medium 23 containing bromothymol blue (second indicator); assay device 120 comprising a polymeric anchoring compound (mordant); figures 1, 2; paragraphs [0025], [0040], [0080], [0085]); wherein the first indicator is selected to respond to a target analyte by creating a detectable response (assay device 120 for determining the ionic strength of urine (i.e. respond to target analyte) includes chromatographic (detectable response) PMVEMA (first indicator); figures 1, 2; paragraphs [0080], [0083], [0085]) the second indicator is selected to respond to the detectable response of the first indicator by generating a second detectable response (lateral flow assay device 120 for 
As per claim 14, Song discloses the incontinence product of claim 11, and Song further discloses wherein the polymeric mordant that is selected to irreversibly stabilize the second indicator that is generating the detectable response (the polymeric anchoring compound (mordant) that links to the pH indicator (second indicator) results in the dissociation (irreversibly stabilize) of the ion strength sensitive to acids and bases; figures 1, 2; paragraphs [0030]-[0032], [0036]-[0041], [0080]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (2009/0157024) in view of Jan (2008/0306461).
As per claim 12, Song discloses the incontinence product of claim 11, but Song does not disclose wherein the absorbent core, includes a superabsorbent polymer. Jan discloses wherein the absorbent core includes a superabsorbent polymer (diaper 20 includes an alarm device 10 and an absorbent layer 36 (absorbent core) comprising a super absorbent polymer such as sodium polyacrylate; abstracts; figures 1-3; paragraphs (0015]-[0016], [0020]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the product of Song with the superabsorbent polymer, as taught by Jan, for the advantage of providing a widely available and used hydrophilic compound capable of absorbing several hundred times its own mass to ensure maximum absorption and comfort of the wearer of the product. 
As per claim 13, Song discloses the incontinence product of claim 11, but Song does not disclose wherein the absorbent core includes a superabsorbent sodium polyacrylate polymer. Jan discloses wherein the absorbent core includes a superabsorbent sodium polyacrylate polymer (diaper 20 includes an alarm device 10 and an absorbent layer 36 (absorbent core) comprising a super absorbent polymer such .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 2, 4, 5, 6, 7, 8, 12, 13, and 14, respectively, of U.S. Patent No. 10,383,564. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the present claims are disclosed by the patented claims and therefore anticipated by the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 9,486,368; 9,131,893; 6,515,194; and 5,181,905 disclose indicating panels for absorbent articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781